DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant alleges Vittoria does not teach or suggest “at least one radio-frequency electric dipole antenna”, citing the microstrip resonator 10 is a magnetic radio-frequency component used to inductively couple to the two hole SQUID 12, however said allegation was found to be unpersuasive. Vittoria’s microstrip resonator 10 is an electromagnetic component, wherein it detects both magnetic and electric field (col. 4, ll. 16-19). Furthermore, the principal of using magnetic field to induce an electrical signal is commonly known as magnetic induction, therefore all the components use for magnetic induction coupling are also electrical components. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-34, 43-46, 49, 57-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,948,254 in view of Vittoria (US Patent No. 5,420,100).
Claims 33-34, 43-46, 49, 57-60 recite all the claimed limitations except for the at least one radio-frequency dipole antenna fabricated on the substrate. Vittoria teaches a wireless amplifier comprises at least one radio-frequency electric dipole antenna fabricated on the substrate (10). Therefore, it would have been obvious to one having an ordinary skill in the art to .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33, 35-36, 42, 46-48, 50, 56 and 60 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vittoria et al. (US Patent No. 5,420,100).
Regarding claims 33, 35-36 and 42, Vittoria teaches a wireless amplifier comprising:
at least one Josephson junction fabricated on a substrate (SQUID 12, col. 1, ll. 23-25);
at least one radio-frequency electric dipole antenna (10) fabricated on the substrate and connected to at least one Josephson junction (col. 3, ll. 50-51);
wherein the at least one Josephson junction is formed on the substrate as a superconducting quantum interference device (col. 1, ll. 23-25) [claim 35]; 

wherein the at least one radio frequency electric dipole antenna is connected in series with the at least one Josephson junction (col. 3, ll. 29-31) [claim 42].
Regarding claims 46-48, 50 and 56, Vittoria teaches a wireless amplifier comprising:
at least one resonator (the planar SQUID magnetometer) comprising at least one Josephson junction (12); 
at least one radio-frequency electric antenna (10) connected to the at least one Josephson junction (col. 3, ll. 29-31);
wherein the at least one Josephson junction is formed on a substrate as a superconducting quantum interference device (col. 1, ll. 23-25) [claim 47];
wherein the at least one radio-frequency electric antenna comprises at least one dipole antenna formed on the substrate (col. 3, l. 68 to col. 4, l. 15) [claim 48];
wherein the at least one radio-frequency electric antenna is configured to apply a signal differentially across the superconducting quantum interference device (col. 2, ll. 30-35) [claim 50]; and
wherein the at least one radio frequency electric dipole antenna is connected in series with the at least one Josephson junction (col. 3, ll. 29-31) [claim 56].
Regarding claim 60, Vittoria teaches a method of fabricating a wireless amplifier, the method comprising:
	forming at least one resonator (the planar SQUID magnetometer) comprising a Josephson junction (12) on a substrate;
	forming at least one radio frequency electric dipole antenna (10) on the substrate such that the radio-frequency dipole antenna is connected to at least one Josephson junction (col. 3, ll. 29-31).
33, 46 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (JP2013-4717A cited by applicant).
Regarding claim 33, Ogawa teaches a wireless amplifier comprising:
at least one Josephson junction (15) fabricated on a substrate (11)
at least one radio-frequency electric dipole antenna (13) fabricated on the substrate and connected to at least one Josephson junction (abstract).
Regarding claim 46, Ogawa teaches a wireless amplifier comprising:
at least one resonator (13) comprising at least one Josephson junction (15); 
at least one radio-frequency electric antenna (13) connected to the at least one Josephson junction (abstract).
Regarding claim 60, Ogawa teaches a method of fabricating a wireless amplifier, the method comprising:
	forming at least one resonator comprising a Josephson junction (15) on a substrate (11);
	forming at least one radio frequency electric dipole antenna (13) on the substrate such that the radio-frequency electric dipole antenna is connected to at least one Josephson junction (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria et al. (US Patent No. 5,420,100).
.
Claims 37, 38, 40, 51, 52 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria in view of Gonzalez et al. (US 2013/0029848)
Regarding claims 37, 38, 40, 51, 52 and 54, Vittoria does not specify a split capacitor connected in parallel with the at least one Josephson junction [claims 37, 51]; wherein the split capacitor comprises a pair of parallel- plate capacitors formed on the substrate [claims 38, 52]; wherein at least a portion of the split capacitor and a portion of the at least one Josephson junction are formed from a same layer of conductive material [claims 40 and 54]. Gonzalez discloses such capacitors (see 83, 84) (Fig. 8). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornev to include such capacitor as taught by Gonzalez to minimize loss of a superconducting resonator.
Claims 61 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria in view of Amin (US 2006/0097747).
As to claim 61, Vittoria fails to disclose wherein forming the at least one Josephson junction comprises depositing a conductive layer on an insulator on the substrate to form a portion of the Josephson junction. However, such processes in forming Josephson junctions as known as evident in Amin (see 0052). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to form the Josephson junctions as such as taught by Amin to form smaller junctions.
.
Claims 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria in view of Amin, and further in view of Gonzalez et al. (US 2013/0029848)
Regarding claims 64 and 65, Vittoria does not specify forming at least one capacitor connected in parallel with the superconducting quantum interference device [claim 64]; wherein depositing the conductive layer forms at least a portion of the at least one capacitor [claim 65].
Gonzalez discloses forming at least on capacitor connected in parallel with the superconducting quantum interference device, and wherein depositing the conductive layer forms at least a portion of the at least one capacitor (see 83) (Fig. 8). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornev to include such capacitor as taught by Gonzalez to minimize loss of a superconducting resonator.
Allowable Subject Matter
Claims 39, 41, 53, 55 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852